This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


Exhibit 10.4
Execution Version




















OPERATING AGREEMENT


OF


CERTUS UNMANNED AERIAL SYSTEMS LLC,


A DELAWARE LIMITED LIABILITY COMPANY,


EFFECTIVE AS OF NOVEMBER 27, 2019










NOTE: THE COMPANY MEMBERSHIP INTERESTS REPRESENTED BY THIS OPERATING AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH MEMBERSHIP
INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED, OR OTHERWISE DISPOSED OF AT ANY
TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.




--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


TABLE OF CONTENTS
ARTICLE I -- ORGANIZATION1
SECTION 1.1 - NAME.         1
SECTION 1.2 - PURPOSES OF BUSINESS.      1
SECTION 1.3 - PLACE OF BUSINESS.       2
SECTION 1.4 - EFFECTIVE DATE AND TERM.       2
SECTION 1.5 - NAME, ADDRESS, CAPITAL CONTRIBUTIONS, UNITS AND PERCENTAGE
INTERESTS OF MEMBERS.      2
SECTION 1.6 - NAME AND ADDRESS OF REGISTERED AGENT.   2
SECTION 1.7 – DEFINITIONS.        2
ARTICLE II -- CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS  8
SECTION 2.1 - REQUIRED CAPITAL CONTRIBUTIONS.    8
SECTION 2.2 - CAPITAL ACCOUNTS.       8
SECTION 2.3 - RETURN OF CONTRIBUTIONS; DISSOLUTION OF THE COMPANY.           9
ARTICLE III -- ALLOCATION OF PROFITS, LOSSES, AND DISTRIBUTIONS 9
SECTION 3.1 - CASH DISTRIBUTIONS.      9
SECTION 3.2 - ALLOCATION OF PROFITS AND LOSSES.    10
SECTION 3.3 – ACCOUNTING.       10
ARTICLE IV -- MANAGEMENT OF COMPANY      10
SECTION 4.1 - MANAGEMENT OF COMPANY.     10
SECTION 4.2 - CO-MANAGERS AND OTHER MATTERS.    14
SECTION 4.3 - MEETINGS OF MEMBERS.      15
SECTION 4.4 - VOTING RIGHTS OF MEMBERS.     15
SECTION 4.5 - CHECKING OR SAVINGS ACCOUNTS.    15
SECTION 4.6 - APPOINTMENT OF TAX MATTERS REPRESENTATIVE AND TAX      AUDIT
PROCEDURES.         16
ARTICLE V -- DUTIES, LIABILITIES, AND COMPENSATION OF THE BOARD MEMBERS AND
MEMBERS       18
SECTION 5.1 - DUTIES OF BOARD MEMBERS.     18
SECTION 5.2 - LIABILITIES AND INDEMNIFICATION OF THE BOARD MEMBERS, CO-MANAGERS,
AND MEMBERS.     19
SECTION 5.3 - RELIANCE ON ACTS OF BOARD MEMBERS.   20
SECTION 5.4 - COMPENSATION OF THE BOARD MEMBERS AND CO-MANAGERS.          20
ARTICLE VI -- TRANSFER RESTRICTIONS, WITHDRAWAL OF A MEMBER, AND
DEADLOCK          20
SECTION 6.1 TRANSFER RESTRICTIONS.      20
SECTION 6.2 – PUT OPTIONS UPON CERTAIN EVENTS.    20
SECTION 6.3 - WITHDRAWAL OF MEMBERS.     22

2



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


ARTICLE VII -- AMENDMENTS        22
SECTION 7.1 - AUTHORITY TO AMEND.      22
ARTICLE VIII -- TERMINATION OF THE COMPANY    23
SECTION 8.1 - ELECTION TO TERMINATE AND DISSOLVE.   23
SECTION 8.2 - PROCEEDS OF LIQUIDATION.     25
SECTION 8.3 - FAIR MARKET VALUE DISTRIBUTIONS.    25
SECTION 8.4 - FINAL ACCOUNTING.       25
ARTICLE IX —MISCELLANEOUS       26
SECTION 9.1 - ARBITRATION.        26
SECTION 9.2 - GOVERNING LAW; FORUM.      26
SECTION 9.3 – COUNTERPARTS.       27
SECTION 9.4 - INVESTMENT REPRESENTATIONS.     27
SECTION 9.5 - AGREEMENT FOR FURTHER EXECUTION.   27
SECTION 9.6 - ENTIRE AGREEMENT.       28
SECTION 9.7 – SEVERABILITY.        28
SECTION 9.8 – NOTICE.         28
SECTION 9.9 - CAPTION.         29
SECTION 9.10 - NUMBER AND GENDER.      29
SECTION 9.11 - BINDING EFFECT.       29
SECTION 9.12 - INCORPORATION BY REFERENCE.    29
SECTION 9.13 - NO LIABILITY TO THIRD PARTIES.    29
SECTION 9.14 - RIGHTS OF CREDITORS AND THIRD PARTIES UNDER
AGREEMENT.          29
SECTION 9.15 - THIRD-PARTY BENEFICIARIES.     30
SECTION 9.16 - TERMINATION OF THE CREDIT AGREEMENT.   30
TAX APPENDIX TO OPERATING AGREEMENT ALLOCATION OF PROFITS AND LOSSES          1




EXHIBIT LIST:


EXHIBIT A – Members, Capital Contributions, and Capitalization


EXHIBIT B – Moog IP


EXHIBIT C – Workhorse IP


EXHIBIT D – License Agreement Terms







--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


THIS OPERATING AGREEMENT (“Agreement”) of CERTUS UNMANNED AERIAL SYSTEMS LLC, a
Delaware limited liability company (the “Company”), formed pursuant to the
provisions of the Delaware Limited Liability Company Act (such act, as amended
from time to time, or any corresponding provisions of succeeding law, the
“Act”), is entered into as of November 27, 2019, (the “Effective Date”) by and
between WORKHORSE GROUP INC., a Nevada corporation (“Workhorse”), and MOOG INC.,
a New York corporation, acting through its Aircraft Group (“Moog”), such
execution to evidence the mutual agreement of the Members to implement an
Operating Agreement under the provisions of the Act, for the purposes and upon
the terms and conditions hereinafter set forth. Reference to an Article,
Section, or paragraph means an Article, Section, or paragraph of this Agreement,
unless otherwise specified.


RECITALS:


WHEREAS, The Company was formed pursuant to a Certificate of Formation filed in
the office of the Delaware Secretary of State on October 8, 2019 (the
“Certificate of Formation”); and
WHEREAS, the Members now mutually desire to adopt this Agreement to define the
rights and obligations of the Members with respect to their ownership of the
Company.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:
ARTICLE I -- ORGANIZATION
SECTION 1.1  - NAME.
The name of the Company is “CERTUS UNMANNED AERIAL SYSTEMS LLC”.
SECTION 1.2  - PURPOSES OF BUSINESS.
The purposes for which the Company has been formed and the powers that it may
exercise, all being in furtherance, and not in limitation, of the general powers
conferred upon limited liability companies by the State of Delaware, are: (a) to
do any and all lawful activities involving the business of owning, developing,
licensing, marketing, selling, and otherwise commercializing the Horsefly IP;
(b) to engage in such other business as may be agreed to by the Board (clauses
(a) and (b) collectively referred to herein as the “Business”); and (c) to do
any and all things incidental to the accomplishment of the foregoing purposes,
or incidental to the protection and benefit of the Company, including, but not
limited to, hiring and terminating employees, agents, independent contractors,
attorneys, accountants, and other personnel, all as the Board (as identified in
Section 4.1) shall determine in its sole discretion and authority.




--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


SECTION 1.3  - PLACE OF BUSINESS.
The location of the principal place of business of the Company shall be 100
Commerce Drive, Loveland, Ohio 45140, or at such other substituted or additional
places of business as may be designated by the Board.
SECTION 1.4  - EFFECTIVE DATE AND TERM.
This Agreement shall be effective as of the Effective Date, and the Company
shall continue for a perpetual term, unless earlier dissolved and terminated
pursuant to the Act or any other provisions of this Agreement. The Board shall
cause the Company to file such documents as may be required to permit the
Company to carry on its business in the State of Delaware and any other
jurisdiction in which the Company desires to conduct business.
SECTION 1.5  - NAME, ADDRESS, CAPITAL CONTRIBUTIONS, UNITS AND PERCENTAGE
INTERESTS OF MEMBERS.
The names, addresses, Capital Contributions, Units, and Percentage Interests of
the Members shall be as set forth on Exhibit A attached hereto and made a part
hereof. Exhibit A shall be amended as may be necessary or appropriate by the
Board to reflect Transfers of Membership Interests or issuances of additional
Membership Interests or other changes in the Members or their Capital
Contributions, Units, or otherwise in their Membership Interests as permitted
herein.
SECTION 1.6  - NAME AND ADDRESS OF REGISTERED AGENT.
The Company’s initial registered agent for service of process, as required under
the Act, shall be 251 Little Falls Drive in the City of Wilmington, DE
19808-1674. The address of such registered agent in the State of Delaware is
Corporation Service Company. The Board may change the Company’s registered agent
by filing the name and the Delaware address of the new registered agent with the
Delaware Secretary of State pursuant to the Act.
SECTION 1.7  – DEFINITIONS.
For purposes of this Agreement and the Tax Appendix, the terms and phrases
listed below shall be defined as follows:
(a) “Act” has the meaning set forth in the introductory paragraph of this
Agreement.
(b) “Affiliate” means, when used with reference to a specified Person, any
Person who directly or indirectly, controls or is controlled by, or is under
common control with the specified Person. For purposes of this definition,
control means possessing, directly or indirectly, the power for any reason
whatsoever to direct or cause the direction of the management and policies of
the Person, whether through the ownership of voting securities, by contract or
otherwise.
(c) “Agent” has the meaning set forth in Section 6.1.

2



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(d) “Agreement” means this Operating Agreement as amended, modified,
supplemented, or restated from time to time, and includes all Appendices and
Exhibits attached hereto.
(e) “Annual Capital Contribution” has the meaning set forth in Section 2.1(a).
(f) “Board” and “Board Member” have the meanings set forth in Section 4.1(a).
(g) “Business” has the meaning set forth in Section 1.2.
(h) “Business Day” means any day on which commercial banks are open for
commercial banking business in New York, New York.
(i) “Capital Account” means an individual account maintained by the Company for
each Member, which shall be established and maintained by the Company in
accordance with the Regulations under Code Section 704(b). No interest shall be
paid on or charged against the balance in such account. A Member’s Capital
Account shall initially be equal to the amount of such Member’s Capital
Contribution.
(j) “Capital Contribution” means the total amount of cash and the net fair
market value of property actually contributed to the Company by a Member (and
the predecessor holders of such Membership Interests). For purposes of this
Agreement, the phrase “net fair market value of property” means the gross fair
market value of property, reduced by liabilities assumed by the Company or to
which such property is subject.
(k) “Capital Transaction” means any of the following: (i) a sale, exchange,
transfer, assignment, or other disposition of all or a portion of any Company
asset (but not including sales, rents, or other transactions in the ordinary
course of business and not capital in nature); (ii) any financing or refinancing
of, or with respect to, any Company asset; (iii) any condemnation proceeds or
deeding in lieu of condemnation of all or a portion of any Company asset; (iv) a
collection in respect of property, hazard, or casualty insurance (but not
business interruption insurance) or any damage award except to the extent
proceeds are used to repair or replace the assets so damaged or destroyed; (v)
any other transactions which, under generally accepted accounting principles,
would be capital in nature, and specifically including, but not limited to, the
distribution to the Members of Company property other than cash; or (vi) any
receipt of funds by the Company from any Person in which the Company has an
equity interest, derived from such equity interest, arising from a transaction,
or transactions that under generally accepted accounting principles are capital
in nature to such Person.
(l) “Cash Flow” of the Company with respect to any period means all cash
receipts of the Company from any source (including but not limited to cash from
Sponsored Project Proceeds, compensation, or fees and cash from reserves from
prior Cash Flow that the Board determines are no longer needed to be reserved or
otherwise used) less the portion thereof: (i) used to pay cash disbursements in
connection with the Company’s activities (including debt service, operating
expenses, compensation, fees and reimbursements paid to the Members or their
Affiliates in accordance with Article IV and Article V and the repayment of
loans made by
3

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


a Member to the Company, plus accrued interest); and (ii) used to establish such
reserves for capital improvements, working capital, or otherwise, as the Board
shall deem to be reasonably necessary or appropriate in their absolute
discretion in the efficient conduct of the business of the Company; provided,
however, that Cash Flow shall not include any proceeds from Capital Transactions
or Liquidation Proceeds.
(m) “Change in Control” means: (a) the consummation of a transaction providing
for the merger, consolidation, or other combination of the Company with any
other corporation, partnership, limited liability company, or other entity that
will result in the Members owning less than fifty percent (50%) of the voting
power or equity interests of the surviving corporation, partnership, limited
liability company, or other entity immediately after the consummation of such
transaction on a fully-diluted basis; (b) the sale or transfer (in one
transaction or multiple transactions) of the majority of the Units of the
Company; or (c) the consummation of the sale or disposition (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Company.
(n) “Co-Manager” or “Co-Managers” means each of the Persons elected pursuant to
Section 4.2(a), with each such Person having the rights, powers, authority, and
duties equivalent to those of an executive officer of a corporation, as set
forth in the Delaware General Corporation Law.
(o) “Code” means the United States Internal Revenue Code of 1986, as amended.
(p) “Company” has the meaning set forth in the introductory paragraph of this
Agreement.
(q) “Credit Agreement” has the meaning set forth in Section 6.1.
(r) “Deadline” has the meaning set forth in Section 2.1(b).
(s) “Development Team” means, with respect to each Member, a team of
approximately four (4) individuals appointed by such Member, which individuals
are technical and/or subject matter experts with respect to the Company’s
Business and related industries.
(t) “Disability” means an individual’s inability to perform his or her usual
services to the Company or an Affiliate of the Company for a period of six (6)
consecutive months or for any six (6) months in a twelve (12) month period,
because of mental or physical illness or injury, which inability to perform will
be determined by a physician of not less than ten (10) years’ experience
selected by the Board or Board Members, as the case may be, who are not the
individual or an Affiliate of the individual to which the determination is being
made.
(u) “Effective Date” has the meaning set forth in the introductory paragraph of
this Agreement.
(v) “Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, which creates a record that may be
retained,
4



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


retrieved, and reviewed by a recipient thereof, and that may be directly
reproduced in paper form by such a recipient through an automated process. For
purposes of this Agreement, any communication sent by Electronic Transmission
shall be treated as being in writing for all purposes.
(w) “Fair Market Value” has the meaning set forth in Section 6.2(d).
(x) “Horsefly IP” means all Intellectual Property primarily related to the
Horsefly Technology, including the Workhorse IP and any applicable Moog IP and
all Improvements thereto either which may now exist or may be conceived of from
time to time in connection with approved Sponsored Projects as provided in
Section 4.2(g).
(y) “Horsefly Technology” means all of the technology primarily related to the
“Horsefly” Unmanned Aerial System originally developed by Workhorse.
(z) “Improvements” means any and all Intellectual Property invented, created,
produced, authored, conceived, discovered, fixed, designed, developed, made, or
reduced to practice by a Member, or any agent, servant, Affiliate, owner,
employee, or consultant of such Member, or any other person under the direction
or control of such Member, either solely or jointly with another or others, at
any time on or after the Effective Date, having applicability or related to the
Horsefly IP.
(aa) “including” means including, without limitation.
(bb) “Independent Board Member” has the meaning set forth in Section 4.1(a).
(cc) “Indemnified Persons” has the meaning set forth in Section 5.2(c).
(dd) “Intellectual Property” means all rights, privileges, and priorities
provided under federal, state, foreign, and multinational law relating to
intellectual property, including, without limitation, any and all:
(i) patents and patent applications, inventions, discoveries, machines,
manufactures, compositions of matter, processes, formulae, designs, methods,
techniques, procedures, concepts, developments, technology, improvements,
invention disclosures, utility models, utility model applications, and any other
patentable subject matter, whether or not patented;
(ii) copyrights and works of authorship, including without limitation computer
applications, programs (object and source code), software, hardware, files, mask
works, compilations, drawings, reports, databases, documentation and related
items;
(iii) trademarks, service marks, trade names, domain names, URLs, brand names,
source identifiers, corporate names, logos and trade dress and the goodwill of
any business symbolized thereby;

5

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(iv) trade secrets, know-how and all other proprietary, nonpublic or
confidential information, documents or materials in any media, including without
limitation test results and data, engineering drawings, designs, analyses,
specifications, methods, algorithms, and reports; and
(v) all registrations, applications, patents, recordings and other legal
protections or rights related to the foregoing.
(ee) “Lenders” has the meaning set forth in Section 6.1.
(ff) “Liquidation” means the event and/or act which occurs on the earlier of:
(i) the date upon which the Company is terminated under Code Section
708(b)(1)(A), or (ii) the date upon which the Company ceases to be a going
concern.
(gg) “Liquidation Proceeds” means any cash proceeds available for distribution
to creditors and Members upon or pursuant to the termination and liquidation of
the Company.
(hh) “Member” or “Members” means each of Moog and Workhorse.
(ii) “Membership Interest” or “Interest” shall mean a Member’s Capital Account,
share of Profits, Losses and cash distributions, other economic rights, and
voting and other rights in the Company in the capacity of a Member.
(jj) “Moog” has the meaning set forth in the introductory paragraph of this
Agreement.
(kk) “Moog IP” means the Intellectual Property owned by Moog prior to the
Effective Date primarily relating to the Horsefly Technology, set forth on
Exhibit B attached hereto and incorporated herein.
(ll) “Moog Board Member” has the meaning set forth in Section 4.1(a).
(mm) “Non-Paying Member” has the meaning set forth in Section 2.1(c).
(nn) “Notice of Bankruptcy Sale” has the meaning set forth in Section 8.1(b).
(oo) “Notice of Event of Default” has the meaning set forth in Section 6.2(a).
(pp) “Partnership Audit Provisions” means Subchapter C of Chapter 63 of the
Code, as modified by Section 1101 of the Bipartisan Budget Act of 2015, Pub. L.
No. 114-74, and any successor statutes thereto or Treasury Regulations
promulgated thereunder.
(qq) “Percentage Interest” is the percentage determined from time to time by
dividing the number of Units that a Member owns by the total number of
outstanding Units held by all Members, as set forth on Exhibit A hereto, as
amended from time to time. The Board shall amend Exhibit A pursuant to Section
7.1(b) to reflect any adjustment to the outstanding Units of the Company.

6



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(rr)  “Person” means any individual, entity, general partnership, limited
partnership, limited liability company, corporation, association, joint venture,
trust, business trust, or cooperative and the heirs, executors, successors, and
assigns of such person.
(ss) “Profits” and “Losses” have the meanings set forth in the Tax Appendix.
(tt) “Put Right” has the meaning set forth in Section 6.2(c).
(uu) “Regulations” means the Income Tax Regulations issued by The United States
Treasury Department, as the same may be amended from time to time.
(vv) “Service” has the meaning set forth in Section 4.6(a).
(ww) “Sponsored Project” or “Sponsored Projects” means one or more projects for
the delivery of goods and services using the Horsefly IP to third-party
customers of a Member.
(xx) “Sponsored Project Proceeds” means, with respect to a Sponsored Project, a
dollar amount equal 3.0% of the aggregate total proceeds received by the
applicable Member from its third-party customer with respect to the Sponsored
Project.
(yy) “Stipulated Rate” means three percent (3%) over the rate of interest
reported from time to time in The Wall Street Journal as being the “prime rate”
then in effect, changing as such rate changes effective as of the date such
change in rate is reported in the Wall Street Journal. In the event the “prime
rate” shall for any reason cease to be reported in The Wall Street Journal, the
“prime rate” shall thereafter mean the rate announced from time to time by
Citibank, N.A., as being its “prime rate” for commercial banking customers,
changing as such rate changes effective as of the date such change in rate is
publicly announced by Citibank, N.A.
(zz) “Tax Appendix” means the appendix regarding certain tax matters attached to
this Agreement and incorporated herein.
([[) “Tax Matters Representative” has the meaning set forth in Section 4.6(a).
(aaa) “Transfer” means sell, transfer, assign, pledge, or otherwise directly or
indirectly dispose of or encumber, voluntarily or involuntarily (including,
without limitation, disposition by way of intestacy, will, gift, bankruptcy,
execution, hypothecation, seizure or sale of legal process, operation of law or
otherwise).
(bbb) “Trustee-in-Liquidation” means the Person who is appointed under Section
8.1(c) to wind up the affairs of the Company in the absence of a Board Member.
(ccc) “Unit” means a unit of ownership in the Company having such rights and
preferences as provided herein. The currently-outstanding Units of the Company
shall be set forth on Exhibit A, as amended.
(ddd) “Workhorse” has the meaning set forth in the introductory paragraph of
this Agreement.

7

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(eee) “Workhorse IP” means the Intellectual Property owned by Workhorse prior to
the Effective Date primarily relating to the Horsefly Technology as set forth on
Exhibit C attached hereto and incorporated herein. Notwithstanding the
foregoing, the Workhorse IP shall not include property used primarily with
respect to either: (i) the Surefly hybrid electrically powered vertical takeoff
and landing aircraft and related technology owned by Moog; (ii) the electric
cargo vans and related technology owned by Workhorse including the Metron
Telematics software; or (iii) the Next Generation Delivery Vehicle and related
technology owned by Workhorse.
(fff) “Workhorse Board Member” has the meaning set forth in Section 4.1(a).
ARTICLE II  -- CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS
SECTION 2.1  - REQUIRED CAPITAL CONTRIBUTIONS.
(a) Initial Capital Contributions; Annual Capital Contributions. The Members’
initial Capital Contributions to the Company are specified on Exhibit A attached
hereto and made a part hereof. Each Member agrees to satisfy the Member’s
initial Capital Contribution immediately upon the execution of this Agreement on
the Effective Date. Unless otherwise approved by the Board, each Member will
also be required to make an additional Capital Contribution of fifty thousand
dollars ($50,000) on each anniversary of the Effective Date (each, an “Annual
Capital Contribution”), and the Board shall updated Exhibit A to reflect such
Annual Capital Contributions when made. Except with respect to the Annual
Capital Contribution or as otherwise specified in this Agreement, no Member will
be obligated to make an additional Capital Contribution to the Company to
restore a deficit Capital Account balance or otherwise, and no Member will be
personally liable for the debts and liabilities of the Company, except such
debts or liabilities as may be specifically agreed to by such Members. For the
avoidance of any doubt, no Member shall be issued any additional Units with
respect to an Annual Capital Contribution, and instead will only be entitled to
an increase in such Member’s Capital Account with respect thereto.
SECTION 2.2 - CAPITAL ACCOUNTS.
(a) Maintenance of Capital Accounts. An individual Capital Account will be
maintained by the Company for each Member, and no interest will be paid on or
charged against the balance in such account. The Capital Accounts of the Members
shall be maintained in accordance with the Regulations issued pursuant to Code
Section 704(b).
(b) Increases. Each Member’s Capital Account shall be increased by: (i) such
Member’s Capital Contributions, including, without limitation, all Annual
Capital Contributions of such Member; (ii) such Member’s share of Profits or
items thereof that are allocated to such Member pursuant to this Agreement; and
(iii) all other amounts that are required pursuant to the Regulations under Code
Section 704(b). For purposes of this Agreement, a Member’s Capital Contribution
shall be equal to the amount of cash contributed and cash on hand.

8



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(c) Decreases. Each Member’s Capital Account shall be decreased by: (i) any
distributions to such Member of cash or property to the extent of the net fair
market value thereof (net of any liabilities that the Member assumes or to which
such property is subject); (ii) such Member’s distributive share of Company
Losses or items thereof that are allocated to such Member pursuant to this
Agreement; and (iii) such other items as are required pursuant to the
Regulations under Code Section 704(b).
(d) Transfer of Interest. If a Member transfers all or any portion of such
Member’s Membership Interest in accordance with Article VI of this Agreement,
the Capital Account (or ratable portion thereof) that is attributable to the
transferred Interest shall be transferred to the transferee.
SECTION 2.3  - RETURN OF CONTRIBUTIONS; DISSOLUTION OF THE COMPANY.
No Member shall be entitled to a return of any portion of any Capital
Contribution or Capital Account balance except as specifically provided in this
Agreement. Except as provided herein, no Member shall, in such Member’s capacity
as a Member, have the right or authority to cause the dissolution of the
Company.
ARTICLE III -- ALLOCATION OF PROFITS, LOSSES, AND DISTRIBUTIONS
SECTION 3.1  - CASH DISTRIBUTIONS.
(a) Distributions of Cash Flow. The Cash Flow held by the Company and not
required in the operation of the Company’s business (including the establishment
of reasonable reserves by the Board) will be distributed to the Members on a
quarterly basis, unless otherwise approved by the Board. No Member shall be
entitled to make withdrawals from such Member’s Capital Account or from the
Company’s capital, except to the extent of distributions made pursuant to this
Section 3.1. Except as provided in this Agreement or as agreed to by the Board,
no Member shall receive compensation for services rendered to the Company. All
distributions of the Cash Flow shall be made among the Members pro rata in
proportion to their respective Percentage Interests, as identified on Exhibit A.
(b) Income Tax Distributions. Notwithstanding anything to the contrary in this
Section 3.1, the Company agrees to make distributions of cash to its Members in
each calendar year, or succeeding calendar year, in sufficient amounts for the
Members to pay on a timely basis federal, state, and local income taxes,
including any required estimated income tax payments, on the Company’s taxable
income and gain (net of deductions and credits) for such calendar year to the
extent distributions made under Section 3.1(a) or Section 3.1(c) for such year
are not sufficient for this purpose. For the purposes of determining the amount
of such distributions, each Member is deemed to be taxed at the highest
applicable marginal federal, state, and local income tax rates in such
jurisdictions where the Members are located. Anything to the contrary herein
notwithstanding, no distributions shall be made to any Member pursuant to this
Section 3.1(b) at any time when payments on any Company obligation shall be
considered delinquent or if such payment would cause the Company to default on
any Company obligation. Whether such delinquency or default shall occur will be
determined by the Board in its sole and absolute
9

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


discretion. All distributions under this Section 3.1(b) will be made among the
Members in proportion to their allocable share of taxable income as determined
under the Tax Appendix for such calendar year. Any amount distributed under this
Section 3.1(b) shall be treated as distributions under Section 3.1(a) or Section
3.1(c) in the order they would otherwise have been distributed under those
Sections and shall be credited against amounts otherwise distributable under
those Sections.
(c) Distribution of Capital Transaction Proceeds. The proceeds from Capital
Transactions, other than Liquidation Proceeds, shall be distributed in the
following order and priority:
(i) First, to the payment and discharge of any Company debt being refinanced,
plus expenses attributable thereto;
(ii) Second, to the payment of Company debts, including fees, compensation, debt
service, and other Company expenditures deemed by the Board in its sole and
absolute discretion, to be necessary or appropriate;
(iii) Third, to the repayment of any outstanding loans or advances made by the
Members, plus any accrued interest thereon and to the establishment of any
reserves deemed by the Board to be necessary or appropriate in the efficient
conduct of the Company’s business; and
(iv) Fourth, among the Members in proportion to their Percentage Interests.
(d) Distribution of Liquidation Proceeds. Any Liquidation Proceeds shall be
distributed in accordance with Section 8.2. Assets shall be distributed in kind
pursuant to Section 8.1.
SECTION 3.2  - ALLOCATION OF PROFITS AND LOSSES.
Profits and Losses shall be allocated among the Members in accordance with the
provisions of the Tax Appendix attached hereto and incorporated herein.
SECTION 3.3  – ACCOUNTING.
The Company books and accounting for all purposes shall be kept on such basis as
the Board may determine. The taxable and fiscal year of the Company shall be the
calendar year, or as otherwise determined by the Board. On a timely basis
following the end of the Company’s taxable year, the Board shall use its
reasonable efforts to provide the Members: (a) such information as is necessary
for the preparation by the Members of their federal income tax return and State
income or other tax returns; and (b) monthly financial statements and such other
information as, in the judgment of the Board, is reasonably necessary to advise
the Members of the results of the operation of the Company.
ARTICLE IV  -- MANAGEMENT OF COMPANY

10



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


SECTION 4.1  - MANAGEMENT OF COMPANY.
(a) Designation of the Board. Except for decisions that approval of the Members
is otherwise expressly required by this Agreement or other non-waivable
provisions of the Act, all powers and authority of the Company shall be
exercised by or under the direction of up to three (3) board members (each a
“Board Member” and together, collectively, the “Board”). Moog shall be entitled
to elect one Board Member, who shall initially be David Norman (the “Moog Board
Member”) subject to Workhorse’s approval. Workhorse shall be entitled to elect
one Board Member, who shall initially be, Duane Hughes (the “Workhorse Board
Member”) subject to Moog’s approval. The Moog Board Member and the Workhorse
Board Member shall be entitled to elect one Board Member (the “Independent Board
Member”) upon mutual agreement, which Independent Board Member position shall
initially be vacant. Within one hundred twenty (120) days after the Effective
Date, the Moog Board Member and the Workhorse Board Member shall jointly elect
an individual to serve as the Independent Board Member. For the avoidance of any
doubt, a Board Member need not be an employee of a Member. If the Independent
Board Member is not appointed by one hundred twenty (120) days after the
Effective Date, then the Company shall engage PwC, an independent accounting
firm, to select the Independent Board Member.
(b) Powers of the Board. Except as set forth in Section 4.1(c) below, the board
is vested with the power to manage, control, and make all decisions affecting
the Business and assets of the Company, including, without limitation, the power
to:
(i) approve an annual operating and capital expenditure budget for the Company
and authorize the paying of expenditures consistent therewith, and make any
material modification or change thereto, or make operating and capital
expenditures or incur obligations not provided for therein;
(ii) employ such Persons for the operation of and conduct of the Business of the
Company;
(iii) resolve any disagreements with respect to approvals of a Sponsored
Projects by the Co-Managers;
(iv) acquire in the name of the Company by purchase, lease, or otherwise, any
real or personal property that may be necessary, convenient, or incidental to
the accomplishment of the purposes of the Company’s Business;
(v) engage in any kind of activity and perform and carry out contracts of any
kind necessary to, in connection with, or incidental to the accomplishment of
the purposes of the Company’s Business, so long as such activities and contracts
may be lawfully carried on or performed by a limited liability company under the
Act;
(vi) make distributions to the Members in accordance with the terms of this
Agreement;

11

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(vii) establish the Company’s policies with respect to personnel, environmental,
health and safety, accounting, internal audit, tax, and other management
functions;
(viii) resolve and decide matters or decisions presented to the Co-Managers
pursuant to this Agreement on which the Co-Managers cannot reach consensus;
(ix) obtain appropriate types and amounts of insurance for the Company and its
assets; and
(x) negotiate, execute, and perform all agreements, contracts, leases, loan
documents, and other instruments and exercise all rights and remedies of the
Company in connection with the foregoing.
Any Board Member may singularly execute, acknowledge, and deliver any and all
instruments to effectuate any of the foregoing, provided that such actions have
been duly approved and authorized by the Board pursuant to this Agreement.
(c) Major Decisions. The following decisions must be made by the unanimous
consent of the Members:
(i) sell all, or substantially all, of the Company’s assets and/or Business
other than in the ordinary course of business, pursuant to a Change in Control
transaction or otherwise;
(ii) sell, Transfer, encumber or otherwise dispose of any Horsefly IP, other
than with respect to licenses to the Members in connection with Sponsored
Projects;
(iii) consummate a Change in Control transaction;
(iv) elect to dissolve, terminate, and liquidate the Company;
(v) merge, consolidate, or otherwise combine operations with any other Person;
(vi) borrow or lend money or make, deliver, or accept any commercial paper;
(vii) incur any expense or liability in excess of $5,000;
(viii) enter into any contracts or incur capital expenditures that in either
case would obligate the Company to spend in excess of $5,000;
(ix) admit any new Member;

12



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(x) issue any additional Units of the Company or accept any additional Capital
Contributions other than Annual Capital Contributions; and
(xi) enter into transactions with Members or their Affiliates.
(d) Decisions of the Board. Except as otherwise provided in this Agreement,
decisions of the Board shall require the affirmative vote of the Board Members
holding a majority of the votes of the Board Members then in office. For this
purpose, each Board Member shall have one vote on all Company matters before the
Board.
(e) Term of Office; Resignations. Each Board Member shall hold office until such
Board Member’s successor is appointed in accordance with the terms of this
Agreement or until such Board Member’s earlier resignation, removal from office
by the Member or Board Members entitled to appoint such Board Member, as the
case may be, Disability, or death. Any Board Member may resign at any time by
written statement to that effect delivered to the Company, such resignation to
take effect immediately or at such later time as the Board Member may specify.
In the event of any vacancy of a Board Member position, however caused, the
vacancy shall be filled by the Member entitled to appoint such Board Member or
in accordance with Section 4.1(a) of this Agreement with respect to the
Independent Board Member.
(f) Regular Meetings. Upon notice duly given, regular meetings of the Board may
be held at such times and places within or without of the State of Delaware (or
through the use of telephone or other communications equipment if all Persons
participating can hear each other) as may be agreed upon by the Board. Unless
otherwise indicated in the notice of a regular meeting, any business may be
transacted at that regular meeting.
(g) Special Meetings. Special meetings of the Board may be held at any time
within or without of the State of Delaware (or through the use of telephone or
other communications equipment if all Persons participating can hear each other)
upon call by any Board Member regardless of who can call meetings, the presence
of both party representative directors is required for a meeting to conduct any
business.
(h) Notice of Meeting and Waiver of Notice. Written notice of the time and place
of each regular or special meeting shall be given to each Board Member either by
personal delivery (which, for purposes of this Section 4.1(h), includes notice
by facsimile transmission of a written notice) or by mail, e-mail, telegraph,
cablegram, or otherwise by Electronic Transmission, at least forty-eight (48)
hours before the meeting. The notice need not specify the purposes of the
meeting. The attendance of any Board Member at any meeting (and participation in
a meeting employing telephone or other communications equipment) without, prior
to or at the commencement of the meeting, protesting the lack of proper notice
shall be deemed to be a waiver by the Board Member of notice of the meeting.
Further, notice of a meeting may be waived in writing, either before or after
the holding of the meeting, by any Board Member, which writing shall be filed
with or entered upon the records of the Company. Unless otherwise indicated in
the notice of a meeting, any business may be transacted at that meeting.

13

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(i) Quarterly Business Review. Not less frequently than quarterly, the Board
shall meet with the Co-Managers at such times and places within or without of
the State of Delaware (or through the use of telephone or other communications
equipment if all Persons participating can hear each other) as may be agreed
upon by the Board and the Co-Managers. Unless otherwise indicated in the notice
of such a meeting, the Board and the Co-Managers shall discuss and review at
least the following matters: (i) the Company’s proposed administrative budget,
which shall be subject to approval by the Board; (ii) the Company’s financial
performance; (iii) new and pending Sponsored Projects, which shall be subject to
approval by the Board and (iv) existing, on-going Sponsored Projects. Notice of
each such quarterly meeting shall be given to the Board and the Co-Managers in
accordance with the terms of Section 4.1(h).
(j) Action Without a Meeting. Any action that may be authorized or taken at a
meeting of the Board may be authorized or taken without a meeting with the
affirmative vote or approval of, and in a writing or writings signed by all of
the Board Members, which writing or writings shall be filed with or entered upon
the records of the Company.
SECTION 4.2 - CO-MANAGERS AND OTHER MATTERS.
(a) Co-Managers. Each Member shall be entitled to elect one (1) Co-Manager. No
Person may hold more than one Co-Manager position at any time.
(b) Term of Service; Vacancies. Each Co-Manager of the Company shall hold such
position until the Co-Manager’s successor is elected or until the Co-Manager’s
earlier resignation, removal from office by the Member entitled to elect such
Co-Manager, or death. Any vacancy in any Co-Manager position shall be filled by
the Member entitled to elect such Co-Manager.
(c) Authority and Duties. In addition to any other authority and/or duties which
may be delegated to one (1) or more Co-Manager from time to time by the Board,
each Co-Manager shall have the following authority and duties, subject in each
case to prior approval of the Board: (i) review and approve Sponsored Projects;
(ii) prepare summary financial reports for the Company’s portfolio of Sponsored
Projects; (iii) manage the Company’s administrative budget and (iv) engage the
Company’s accountants in accordance with Section 8.4 of the Agreement.
(d) Development Teams. Each member of a Development Team shall make themselves
available and be responsible for providing at least fifteen (15) hours per month
performing the following services for the benefit of the Company without
compensation: (i) consulting with the Member assembling such Development Team
with respect to the Company’s Business, Sponsored Projects and consulting with
respect to the Moog IP as set forth on Exhibit B and Workhorse IP as set forth
on Exhibit C, as applicable, contributed to the Company; and (ii) making
recommendations to the Co-Managers concerning potential Improvements and other
matters with respect to the Horsefly IP.
(e) Sponsored Projects. The Company will, from time to time, enter into
appropriate license agreements with the Members with respect to the Horsefly IP
in furtherance of approved Sponsored Projects. Such license agreements shall be
on substantially those terms as set forth on
14



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


Exhibit D attached hereto. All Sponsored Projects shall be subject to approval
by the Board in accordance with the terms of this Agreement including, but not
limited to Section 5(b)(i) of this Agreement. Within a reasonable time after
receipt by a Member, but in no case longer than thirty (30) days, one hundred
percent (100%) of all Sponsored Project Proceeds with respect to a Sponsored
Project shall be transferred to the Company for its use and/or distribution to
the Members pursuant to the terms of this Agreement.
(f) Monthly Business Review. Not less frequently than monthly, the Co-Managers
shall meet with the members of the Development Teams at such times and places
within or without of the State of Delaware (or through the use of telephone or
other communications equipment if all Persons participating can hear each other)
as may be agreed upon by the Co-Managers and the such members of the Development
Teams. Unless otherwise indicated in the notice of such a meeting, the
Co-Managers and the members of the Development Teams shall discuss and review at
least the following matters: (i) current Sponsored Projects, including goals
with respect to targeted Sponsored Projects, as approved by the Co-Managers;
(ii) potential new opportunities with respect to the Company’s Business; and
(iii) potential new Sponsored Projects. Notice of each such monthly meetings
shall be given to the Co-Managers and the Members in accordance with the terms
of Section 4.1(h).
(g) Member Contributions of Improvements. To the extent any Member conceives of,
develops, reduces to practice, or otherwise generates any Improvements to the
Horsefly IP from time to time on or after the Effective Date in connection with
an approved Sponsored Project, such Member will, promptly thereafter: (i)
provide written notice to the Company identifying and describing such
Improvements in reasonable detail; and (ii) execute appropriate documentation to
contribute and assign all right, title to, and interest in such Improvements to
the Company without compensation therefore. For the avoidance of any doubt, no
Member shall be entitled to the issuance of additional Units or to an increase
in such Member’s Capital Account with respect to such contribution of
Improvements to the Company. Any such Improvements to the Horsefly IP that are
contributed to the Company shall be licensed back by the Company to the
contributing Member pursuant to a license agreement on substantially the terms
as set forth on Exhibit D attached hereto.
SECTION 4.3  - MEETINGS OF MEMBERS.
The Board may from time to time call meetings of the Members. The Board shall
send written notice to each Member of each such meeting at least fifteen (15)
days, but not longer than forty-five (45) days, prior to such meeting. All such
meetings shall be held within the continental United States. The Members shall
be entitled to attend and discuss issues on the agenda for such meetings. The
Board shall endeavor to provide an agenda for each such meeting. The Members may
act without a meeting if such action is approved in writing by the number of
Members otherwise required to approve such action at a meeting. In addition to
the Board, either of the Members may call a meeting of the Members by complying
with the provisions set forth above for meetings called by Board. Members may
participate in a meeting of the Members by means of conference telephone or
other communications equipment by means of which all persons
15

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


participating in the meeting can hear each other, and participation in a meeting
pursuant to this sentence shall constitute presence in person at the meeting.
SECTION 4.4  - VOTING RIGHTS OF MEMBERS.
Except as otherwise provided in this Agreement: (a) each Member shall have the
right to vote in Company matters that are subject to vote by Members in the same
percentage as such Member’s Percentage Interest set forth on Exhibit A, as
amended; and (b) decisions of the Members shall require the consent of all of
the Members. Any action that may be authorized or taken at a meeting of the
Members may be authorized or taken without a meeting with the affirmative vote
or approval of, and in a writing or writings signed by all of the Members, which
writing or writings shall be filed with or entered upon the records of the
Company.
SECTION 4.5  - CHECKING OR SAVINGS ACCOUNTS.
The funds of the Company shall be deposited in its name in such checking
accounts, savings accounts, brokerage accounts, bank accounts or money market
funds or other suitable accounts or investments as shall be designated by the
Board. All withdrawals from such accounts or investments shall be made upon
checks, drafts, or withdrawal forms signed by any Board Member, or any duly
appointed agent of the Company who is designated by the Board to sign checks,
drafts, or other such instruments.
SECTION 4.6  - APPOINTMENT OF TAX MATTERS REPRESENTATIVE AND TAX AUDIT
PROCEDURES.
(a) Designation. Moog Inc. shall be the initial “partnership representative,”
within the meaning of Code Section 6223 (the “Tax Matters Representative”). Each
Member hereby consents to such designation and agrees that upon the request of
the Tax Matters Representative, such Member will execute, certify, acknowledge,
deliver, swear to, file and record at the appropriate public offices such
documents as may be necessary or appropriate to evidence such consent. The Tax
Matters Representative is responsible for acting as the liaison between the
Company and the Internal Revenue Service (“Service”) and as the coordinator of
the Company’s actions pursuant to a Service tax audit of the Company. The Tax
Matters Representative shall continue to serve as Tax Matters Representative
until the earliest to occur of the following events:
a.The Tax Matters Representative is no longer willing or able to serve;
b.The Tax Matters Representative no longer owns a Membership Interest in the
Company; or
c.The Board removes the appointed Tax Matters Representative and designates a
new Tax Matters Representative.
Upon the occurrence of (i) or (ii) above, the Board shall select a new Tax
Matters Representative.

16



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(b) Authority. The Tax Matters Representative shall have the authority to take
the following actions:
(i) Furnish to the Service, when properly requested pursuant to the Code, the
names, addresses, profits, interest and taxpayer identification number of each
Person who or which was a Member in the Company at any time during the Company’s
taxable year;
(ii) Extend the period of limitations for making assessments against the
Company;
(iii) After receipt from the Service of a notice of a final Company
administrative adjustment:
(A) File a petition for a readjustment of Company items for such taxable year
with the Tax Court, the U. S. District Court of the United States for the
district in which the Company’s principal place of business is located, or the
Claims Court as determined by the Tax Matters Representative; and
(B) Enter into binding settlement agreements with the Service with regard to
Company items as provided in Code Section 6223.
(iv) Make any elections relating to U.S. federal income tax that it believes may
be beneficial to the Company and its Members including, without limitation, any
elections under the Partnership Audit Provisions. Notwithstanding the
immediately preceding sentence, the Tax Matters Representative shall, to the
fullest extent permitted by applicable law, elect out of the Partnership Audit
Provisions (including by making an election pursuant to Code Section 6221(b), as
added by the Partnership Audit Provisions). 
(c) Reimbursement. In furtherance of the duties of the Tax Matters
Representative described in this Agreement, the Tax Matters Representative shall
be reimbursed by the Company for all expenses, costs, and liabilities expended
or incurred by the Tax Matters Representative.
(d) Indemnification. The Company shall indemnify and reimburse the Tax Matters
Representative for all expenses, including legal and accounting fees, claims,
liabilities, losses, and damages incurred in connection with any administrative
or judicial proceeding with respect to the tax liability of the Members
pertaining to the Company. The payment of all such expenses shall be made before
any distributions are made by the Company to the Members. No Member shall have
any obligation to provide funds for such purpose. The taking of any action and
the incurring of any expense by the Tax Matters Representative in connection
with any such proceeding, except to the extent required by law, is a matter in
the sole discretion of the Tax Matters Representative and the provisions on
limitations of liability of Members and
17

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


indemnification set forth in this Agreement shall be fully applicable to the Tax
Matters Representative in its capacity as such.
(e) Tax Audit Procedures. The Board may, in its sole discretion, allocate any
taxes (and related interest, penalties, claims, liabilities and expenses)
imposed on the Company pursuant to the Partnership Audit Provisions and
allocable to a present or former Member (as reasonably determined by the Board
in good faith) to the applicable present or former Member. In the case of a
present Member, the Board may withhold any such amounts from distributions made
to such present Member. If such amounts are not withheld from actual
distributions, the Board, may, at its option: (i) reduce any subsequent
distributions to such Member by the amount of such taxes (and related interest,
penalties, claims, liabilities and expenses); or (ii) require such Member to
reimburse the Company for such amount. In the case of a former Member, the Board
may require such former Member to reimburse the Company for the amount of any
taxes (and related interest, penalties, claims, liabilities and expenses)
imposed on the Company pursuant to the Partnership Audit Provisions and
allocable to such former Member (as reasonably determined by the Board in good
faith). If the Board exercises its option to require a current or former Member,
as the case may be, to reimburse the Company for any such taxes, and such
current or former Member does not reimburse the Company for such amounts within
ten (10) Business Days of receiving a written demand from the Company to do so,
interest will be charged on the average daily balance of such outstanding
obligation, at a rate equal to the lesser of: (x) the Stipulated Rate; and (y)
the maximum amount permitted to be charged by law. Without limiting the
foregoing, any amounts reimbursed by any Member for taxes withheld pursuant to
this Section 4.6(e) (including interest charged, if any) shall not constitute a
Capital Contribution for purposes of this Agreement. If any tax (or any related
interest, penalty, claim, liability or expense) is allocated to a current or
former Member under this Section 4.6(e), such current or former Member’s
obligations to the Company with respect to such tax (or any related interest,
penalty, claim, liability or expense), and the Company’s rights against such
current or former Member, shall apply jointly and severally to such current or
former Member and any direct or indirect transferee of or successor to such
current or former Member’s interest. If a current Member (including a
transferee) makes a reimbursement payment to the Company pursuant to this
Section 4.6(e) (directly or through a withholding of distributions) or otherwise
becomes liable for taxes in connection with the Partnership Audit Provisions (as
a direct payment to the Service or otherwise), the current Member (or
transferee) shall have the right of subrogation and be entitled to be
indemnified by the former Member who would have been obligated to pay the
underlying tax during the original tax period to which the reimbursement or
other payment relates.
(f) Survival of Power. The provisions of this Section 4.6 shall survive the
termination of the Company or the termination of any Member’s Membership
Interest in the Company and shall remain binding on the Members for as long a
period of time as is necessary to resolve with the U.S. Internal Revenue Service
any and all matters regarding the U.S. federal income taxation of the Company or
the Members.
ARTICLE V -- DUTIES, LIABILITIES, AND COMPENSATION

18



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


OF THE BOARD MEMBERS AND MEMBERS
SECTION 5.1  - DUTIES OF BOARD MEMBERS.
(a) Participation in Business and other Ventures. The Board Members shall manage
or cause to be managed the affairs of the Company in a prudent and businesslike
manner and shall devote such part of their time to Company affairs as is
reasonably necessary for the conduct of such affairs; provided, however, that it
is expressly understood and agreed that no Board Member shall be required to
devote such Board Member’s entire time or attention to the business of the
Company. Except as otherwise specifically provided in this Agreement, no Member
in its capacity as a Member nor an Affiliate shall be restricted in
participating in other businesses or activities that are competitive with the
business of the Company.
(b) Maintenance of Records. In carrying out their obligations, the Board shall:
(i) Maintain complete and accurate records of all property (real and personal)
owned or leased by the Company and complete and accurate books of account
(containing such information as shall be necessary to record allocations and
distributions);
(ii) Cause to be prepared and timely filed the tax returns of the Company;
(iii) Cause to be timely filed such other documents and timely take such other
acts as may be required by law to qualify and maintain the Company as a limited
liability company under the laws of the State of Delaware; and
(iv) Maintain at the principal office of the Company all of the following:
(A)A current list of the name and last business or residence address of each
Member;
(B)A copy of the Certificate of Formation and all amendments thereto, if any;
(C)A copy of this Agreement, all amendments thereto, if any, and executed copies
of any written powers of attorney pursuant to which this Agreement and any
amendments thereto have been executed;
(D)Copies of the Company’s federal, state, and local income tax returns and
reports, if any, for the three (3) most recent tax years; and
(E)Copies of any financial statements of the Company for the three (3) most
recent years.
(c) Inspection of Records. All records required to be kept pursuant to Section
5.1(b) shall be subject to audit, inspection, and copying by any Member or such
Member’s duly authorized representative, at the reasonable request and expense
of any such Member during ordinary business hours.

19

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


SECTION 5.2  - LIABILITIES AND INDEMNIFICATION OF THE BOARD MEMBERS,
CO-MANAGERS, AND MEMBERS.
(a) Liability of Board Members. In carrying out their duties hereunder, no Board
Member shall be liable to the Company or any other Member for any actions taken
in good faith and reasonably believed to be in the best interests of the
Company, or for errors of judgment, but shall be liable to the Company only if
such Board Member shall be adjudicated by a court of competent jurisdiction that
such Board Member’s action or failure to act involved fraud, willful misconduct,
gross negligence, or material breach of that Board Member’s obligations under
this Agreement or other material breach of that Board Member’s fiduciary duties.
(b) Return of Capital. Except as provided in Section 5.2(a) hereof, no Board
Member shall be liable for the return of the Capital Contributions of any
Member, nor for a loss of investment or loss from the operation of the Company.
(c) Indemnification. The Company shall and does hereby agree, to the fullest
extent permitted by applicable law, to defend, indemnify, and hold harmless the
Company’s Board Members, Co-Managers, Members, the Agent and the Lenders and
their respective shareholders, partners, members, directors, officers,
employees, and agents (the “Indemnified Persons”), from and against any and all
liability, cost, expense, or damage incurred or sustained by reason of any act
or omission in the conduct of the Business of the Company, regardless of whether
acting pursuant to their discretionary or explicit authority hereunder;
provided, however, that the Company shall not indemnify an Indemnified Person or
hold such Indemnified Person harmless with respect to any of the foregoing
incurred in connection with such an Indemnified Person’s fraud, willful
misconduct, or material breach of such Indemnified Person’s obligations under
this Agreement or other material breach of such Indemnified Person’s fiduciary
duties. In particular, and without limitation of the foregoing, an Indemnified
Person shall be entitled to indemnification by the Company against the
reasonable expenses, including attorneys’ fees and costs through any and all
trial and appellate levels, actually and necessarily incurred in connection with
the defense of any suit or action to which such Indemnified Person is a party by
reason of the Indemnified Person’s position as a Co-Manager of the Company, a
Board Member or a Member (or a shareholder, partner, member, director, officer,
employee or agent thereof) or in connection with any debt arrangement between
such Indemnified Person and the Company or any Member (or a shareholder,
partner, member, director, officer, employee or agent of such Indemnified
Person), to the fullest extent permitted under law. Any expenses or other
amounts incurred or to be incurred by an Indemnified Person in connection with a
proceeding as to which indemnification is, or may be, applicable under this
Section 5.2(c) may be paid by the Company in advance of the final disposition of
the proceedings upon receipt of a binding written agreement to repay said
expenses or other amounts in the event it is finally determined that such
indemnification is not proper. If repayment is required, then all such sums
advanced and to be repaid shall bear interest at the Stipulated Rate from the
date of disbursement, and the paying party shall pay all collection costs of the
Company, if any, including attorneys’ fees and costs.
SECTION 5.3  - RELIANCE ON ACTS OF BOARD MEMBERS.

20



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


No financial institutions or any other Person dealing with any Board Member
shall be required to ascertain whether any of them are acting in accordance with
this Agreement, and such financial institution or such other Person shall be
protected in relying solely upon the deed, transfer or assurance of, and the
execution of such instrument or instruments by such Board Member.
SECTION 5.4  - COMPENSATION OF THE BOARD MEMBERS AND CO-MANAGERS.
Except as otherwise provided in this Agreement, neither the Board Members nor
the Co-Managers shall be entitled to any compensation from the Company. However,
the Board Members and the Co-Managers shall be entitled to reimbursement for all
reasonable and documented out-of-pocket expenses incurred by them in connection
with the Company’s Business.
ARTICLE VI  -- TRANSFER RESTRICTIONS, WITHDRAWAL OF A MEMBER, AND DEADLOCK
SECTION 6.1  TRANSFER RESTRICTIONS.
No Member shall be permitted to Transfer its Membership Interest, in whole or in
part, at any time unless such Transfer is (x) made to the other Member or such
Transfer has been unanimously approved in advance by the Board excluding the
Board Member appointed by the Member Transferring its Membership Interest, (y) a
Transfer to (i) the collateral agent under that certain Credit Agreement, dated
as of December 31, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Workhorse, Wilmington Trust, National Association, as agent (in
such capacity, the “Agent”), and the lenders from time to time party thereto
(the “Lenders”), or (z) any other secured party in connection with the Credit
Agreement. Any attempted Transfer which is not in compliance with this Section
6.1 shall be ineffective, null, void, and of no legal force or effect.
SECTION 6.2  – PUT OPTIONS UPON CERTAIN EVENTS.
(a) Event of Default under the Credit Agreement. Following the occurrence and
during the continuance of any Event of Default (as defined in the Credit
Agreement), the Agent or the Required Lenders (as defined in the Credit
Agreement) may give notice of such Event of Default (as defined in the Credit
Agreement) to Moog and Workhorse (the “Notice of Event of Default”). Upon
receipt of the Notice of Event of Default, (i) the Members shall determine the
Fair Market Value of Workhorse’s Membership Interests in accordance with Section
6.2(d) and (ii) (x) Workhorse shall have the right to sell all of the Membership
Interests held by it to Moog at the Fair Market Value and (y) upon exercise of
this right, Moog shall be obligated to purchase such Membership Interests.
Following the determination of the Fair Market Value of Workhorse’s Membership
Interests and only after Workhorse receives written instructions from the Agent
and/or the Required Lenders (as defined in the Credit Agreement) directing
Workhorse to exercise its Put Right, Workhorse shall promptly, and in any event
no later than one (1) Business Day after receipt of such written instructions
from the Agent and/or
21

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


the Required Lenders (as defined in the Credit Agreement), provide written
notice to Moog that it is exercising its Put Right under this Section 6.2.
(b) [Reserved].
(c) Exercise of Put Right. The rights of each Member to sell its Membership
Interests to the other Member, as set forth in this Section 6.2, are referred to
as a “Put Right”. If either Member wishes to exercise its respective Put Right,
it shall send written notice to the other Member, as provided in this Section
6.2, of such exercise. The closing of any sale of Membership Interests pursuant
to this Section 6.2 shall take place no later than the later of: (i) thirty (30)
days following receipt by the appropriate Person of such notice of exercise and
(ii) five (5) days following the final determination of the Fair Market Value in
accordance with Section 6.2(d). If Workhorse exercises the Put Right provided to
it pursuant to this Section 6.2 and Moog does not purchase all of Workhorse’s
Membership Interests by the date that is thirty (30) days following such
exercise, then the Company shall forthwith be liquidated and dissolved pursuant
to Section 8.1 and Moog will be fully released by Workhorse and the Lenders from
any and all obligations related to this Agreement or the Company except for its
obligations as set forth under Section 8.1.
(d) Put Purchase Price; Fair Market Value. The purchase price to be paid for any
Membership Interests purchased pursuant to this Section 6.2 shall be the Fair
Market Value of the Membership Interests. “Fair Market Value” means, as of any
date of determination, when used in respect of any Membership Interest, the
probable amount that would be paid for such Membership Interest in a single
arm’s-length transaction between a willing third-party buyer and a willing
seller, neither under compulsion to buy or sell, and each having full knowledge
of all relevant information. The Fair Market Value shall be agreed, in
accordance with the principles of this definition, by the seller and the buyer
of any Membership Interests being transferred pursuant to this Section 6.2;
provided that if Workhorse is the seller of any Membership Interests the Fair
Market Value agreed between the seller and the buyer of any Membership Interests
must be acceptable to the Required Lenders (as defined in the Credit Agreement)
in their sole discretion; provided further that if, after negotiating in good
faith for ten (10) Business Days, the seller and the buyer of such Membership
Interests (and the Required Lenders (as defined in the Credit Agreement), if
applicable) cannot agree on the Fair Market Value, then the Fair Market Value
shall be newly determined at such time by Duff & Phelps LLC, located, on the
date of this agreement, at 345 California Street, Suite 2100, San Francisco, CA
94104, in accordance with the principles of this definition (after giving due
effect to the bankrupt Member’s presumed rejection of this Agreement, if
applicable). The cost of any such independent appraiser shall be borne by the
Company. For purposes of clarification, no control, marketability, or liquidity
discounts or premiums shall apply in determining the Fair Market Value. In the
event Duff & Phelps has conducted more than one appraisal of the Fair Market
Value of any Membership Interests, the Fair Market Value of such Membership
Interests at any time shall be determined by the then most recent valuation. As
long as the Lenders and Workhorse are parties to the Credit Agreement, Workhorse
shall, at its own expense, no later than six (6) months after the date of this
Agreement, and at least once during each twelve (12)
22



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


month period thereafter, obtain an appraisal from Duff & Phelps of the Fair
Market Value of Workhorse’s Membership Interests.
SECTION 6.3  - WITHDRAWAL OF MEMBERS.
No Member shall be entitled to withdraw as a Member of the Company or otherwise
receive any payment or distribution from the Company in connection with such
Member’s withdrawal from the Company without the advance unanimous written
consent of the Board.
ARTICLE VII-- AMENDMENTS
SECTION 7.1  - AUTHORITY TO AMEND.
(a) Generally. Except as otherwise specifically provided elsewhere in this
Agreement or by applicable law, amendments to this Agreement shall require the
unanimous written consent of the Members; provided that as long as the Lenders
and Workhorse are parties to the Credit Agreement, any amendment to Section
5.2(c), Section 6.2, this Section 7.1, Section 8.1 and Section 9.15 shall
require the written consent of the Agent.
(b) Clarifying Amendments. Notwithstanding the provisions set forth in
Section 7.1(a), the Board may amend this Agreement without the consent of the
Members:
(i) if such amendment is solely for the purpose of clarification or otherwise
does not change the substantive rights or obligations of the Members, the Agent
or the Lenders;
(ii) if such amendment is, in the reasonable judgment of the Board, necessary or
appropriate to satisfy requirements of the Code or Regulations with respect to
the Company or of any federal or state securities laws or regulations. In this
respect, and notwithstanding any other provision of this Agreement, the Board
may allocate Profits and/or Losses, or items thereof, among the Members in any
manner which may be necessary or appropriate to satisfy the requirements of the
Code and the Regulations thereunder;
(iii) if such amendment is to reflect the Transfer of Membership Interests or
issuance of additional Membership Interests or other changes in the Members or
their Interests as permitted herein, including, but not limited to, the
admission of additional Members to the Company as permitted herein; or
(iv) if such amendment is to change the Company’s name or statutory agent or the
state in which the Company is organized.
ARTICLE VIII-- TERMINATION OF THE COMPANY
SECTION 8.1  - ELECTION TO TERMINATE AND DISSOLVE.

23

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(a) Events Causing Dissolution. The Company shall be dissolved, terminated, and
liquidated, and its affairs wound-up, upon the first to occur of the following
events:
(i) The decision of all of the Members to dissolve, terminate, and Liquidate the
Company made at any time;
(ii) The decision of any single Member to dissolve, terminate, and Liquidate the
Company made at any time after the third (3rd) anniversary of the Effective
Date; provided that no less than twelve (12) months advance written notice of
such intent to dissolve the Company is provided to the non-electing Member;
(iii) If either Member voluntarily becomes a debtor in any case under bankruptcy
law or, in the event an involuntary bankruptcy petition is filed against either
Member such petition is not dismissed within thirty (30) days and the bankrupt
Member’s Membership Interests are not purchased or assigned as provided in
Section 6.2 or Section 8.1(b); and
(iv) The failure of Moog to purchase Workhorse’s Membership Interests by the
date that is thirty (30) days following exercise by Workhorse of the Put Right
provided to it pursuant to Section 6.2.
(b) If a Member voluntarily becomes a debtor in any case under bankruptcy law or
an involuntary bankruptcy petition is filed against any Member and such petition
is not dismissed within thirty (30) days, and that Member’s trustee in
bankruptcy (or that Member acting as debtor in possession) formally assumes this
Agreement within the time period described above and subsequently during the
administration of the estate in bankruptcy that Member desires to assign all or
part of its interest in the Company and its rights under this Agreement, that
Member must send a written notice to the other Member (and the Agent in the
event of a bankruptcy of Workhorse) (the “Notice of Bankruptcy Sale”) and no
later than sixty (60) days after delivery of the Notice of Bankruptcy Sale
obtain from a prospective assignee a bona fide written offer to purchase the
interest, stating the terms and conditions on which the purchase is to be made.
Following receipt of a bona fide written offer to purchase the interest and
promptly upon, and in any event no later than one (1) day after, deciding to
accept the terms of such bona fide written offer to purchase, the transferring
Member must give written notice to the other Member of its intention to transfer
the interest along with a copy of the bona fide written offer to purchase the
interest; provided that in the event of a bankruptcy of Workhorse any bona fide
written offer to purchase the Membership Interests held by Workhorse must be
acceptable to the Required Lenders (as defined in the Credit Agreement) in their
sole discretion prior to the consummation of any transfer of Membership
Interests (whether to the other Member or any other prospective assignee)
pursuant to the terms and conditions stated therein.
(i) The other Member has the right to exercise a right of first refusal to
purchase all (but not less than all) of the interest proposed to be sold by the
transferring Member on the same terms and conditions as stated in the bona fide
written offer to purchase by giving notice to the transferring
24



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


Member of its intention to do so within thirty (30) days after receiving written
notice from the transferring Member of its intention to transfer the interest
pursuant to a bona fide written offer to purchase. The failure of the other
Member to, within thirty (30) days after receiving written notice, notify the
transferring Member of its desire to exercise this right of first refusal with
respect to all of the interest desired to be sold pursuant to the bona fide
written offer to purchase shall result in the termination of the right of first
refusal, and the transferring Member shall be entitled to consummate the sale of
its interest in the Company to the third-party purchaser pursuant to the bona
fide written offer to purchase.
(ii) In the event the other Member gives written notice to the transferring
Member of its desire to exercise this right of first refusal and to purchase all
of the transferring Member’s interest in the Company which the transferring
Member desires to sell on the same terms and conditions as are stated in the
bona fide written offer to purchase, the other Member has the right to designate
the time, date and place of closing, provided that the date of closing will be
the later of (x) the date set forth for closing in the bona fide written offer
to purchase and (y) forty-five (45) days after receipt of written notification
from the transferring Member of the bona fide third party offer to purchase.
(c) Delineation and Return of Intellectual Property. Upon (I) the occurrence of
an event that causes the dissolution, termination, and Liquidation of the
Company under Section 8.1(a) or (II) in the event of a bankruptcy of Workhorse,
the date that is sixty (60) days after delivery of the Notice of Bankruptcy Sale
so long as Workhorse has not received a bona fide written offer to purchase the
Membership Interests held by Workhorse which is acceptable to the Lenders in
their sole discretion, the Board shall promptly, and in any event within five
(5) days of the occurrence of any event described in Section 8.1(a), define the
Horsefly IP as (i) Moog IP, (ii) Workhorse IP, or (iii) Improvements. The
Company shall then forthwith (A) transfer all Moog IP to Moog; (B) transfer all
Workhorse IP to Workhorse; and (C) transfer each Improvement to the Member that
developed and contributed such Improvement, subject to a perpetual, royalty-free
license by the Member owning such Improvement to the other Member such that each
Member is fully able to utilize and commercialize such Improvements in
connection with the Moog IP and the Workhorse IP, as applicable; and after the
completion of the above items, proceed with the winding up and liquidation of
the Company and its remaining assets, if any. The Board shall liquidate the
Company’s remaining assets, if any, and distribute them in the manner and in
accordance with the priorities set forth in Section 8.2. The Company shall not
terminate until: (i) the Company’s remaining assets, if any, have been
distributed in the manner set forth in Section 8.2; (ii) such time as all
Sponsored Projects existing as of the date of occurrence of the event that
causes the dissolution, termination, and Liquidation of the Company have
terminated; and (iii) the Certificate of Dissolution has been properly filed
with the Secretary of State of the State of Delaware in accordance with the Act.
No new Sponsored Projects or other licensing arrangements with respect to any
Horsefly IP may be commenced on or after the date of occurrence of the event
that causes the dissolution, termination, and Liquidation of the
25

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


Company. Prior to the termination of the Company, its Business and the rights,
duties, and interests of the Company shall continue to be governed by this
Agreement; provided, however, each existing Sponsored Project shall continue in
accordance with the License granted under Section 4.2(e) of this Agreement.
(d) Absence of Board Member. If for any reason there are no Board Members, or
they refuse to serve, or are incapable of or prevented by this Agreement from
serving, the Members, acting by unanimous consent, may appoint a
Trustee-in-Liquidation who shall serve to wind up the affairs of and Liquidate
the Company.
SECTION 8.2  - PROCEEDS OF LIQUIDATION.
Upon the dissolution, termination, and Liquidation of the Company, the
Liquidation Proceeds shall be applied and distributed in the following order of
priority:
(a) Debts. To the payment of the debts and liabilities of the Company (including
any and all fees and loans payable to one or more Members) in the order of
priority as provided by law, and the expense of Liquidation;
(b) Reserves. To establish reserves that the Board (or the
Trustee-in-Liquidation) may deem reasonably necessary for any contingent,
foreseen or unforeseen liabilities or obligations of the Company; and
(c) Capital Accounts. The remaining balance, if any, shall then be distributed
to the Members in an amount equal to and in satisfaction of the positive balance
of each Member’s Capital Account on the date of the Company’s termination, after
giving effect to all Capital Contributions, distributions, allocations, and all
other adjustments to all Members’ Capital Account balances for all periods.
SECTION 8.3  - FAIR MARKET VALUE DISTRIBUTIONS.
If the assets (other than the Horsefly IP) are to be distributed in kind to one
or more of the Members (in connection with the Liquidation of the Company or
otherwise), the value of such assets shall be adjusted pursuant to the
Regulations under Code Section 704(b) and such assets shall be distributed at
their respective fair market values. Furthermore, each Member’s Capital Account
shall be adjusted to reflect what such Member’s Capital Account would be if the
Company were to sell all of such assets at their respective fair market values
and allocated the Profits or Losses among the Members in accordance with the
provisions of this Agreement.
SECTION 8.4  - FINAL ACCOUNTING.
Each Member shall be furnished with a statement reviewed by the Company’s
accountants, who shall appointed by the Co-Managers, which shall set forth the
Profits and/or Losses generated upon the sale or exchange of the Company’s
properties; the allocation of such Profits and Losses among the Members; the
Company’s proceeds received from the sale or exchange of its properties; any
revaluations of Company property; the assets and liabilities of the
26



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


Company; and the amount distributed or distributable to each Member, as of the
date of the Liquidation. Upon compliance with the foregoing distribution plan,
the Members shall cease to be such, and the Board and/or the
Trustee-in-Liquidation if no Board Members serve, shall execute and cause to be
filed a Certificate of Dissolution of the Company and any and all other
documents necessary with respect to the termination and cancellation of the
Company.
ARTICLE IX —MISCELLANEOUS
SECTION 9.1  - ARBITRATION.
a.All disputes, controversies and claims arising out of, relating to or in
connection with this Agreement, including any question regarding its existence,
validity, interpretation, performance, termination or breach, shall be referred
to and resolved by final binding arbitration by one arbitrator in accordance
with this Section 9.1.
b.An arbitration pursuant to this Section 9.1 may initiated by a Member’s
sending a notice requesting arbitration (i) to the American Arbitration
Association’s Pittsburgh, PA office and (ii) to the other Member in accordance
with the Commercial Arbitration Rules, including the Optional Rules for
Emergency Measures of Protection (collectively, the “AAA Rules”) of the American
Arbitration Association (the “AAA”), except that it will be given to both by
nationally recognized next business day service. The arbitration shall be
conducted by a single arbitrator experienced in the matters at issue and with at
least 10 years’ experience as an arbitrator and selected in accordance with the
AAA Rules.
c.The arbitration shall be conducted in Pittsburgh, PA and in accordance with
the AAA Rules and the Federal Arbitration Act (9 U.S.C. §§1 et seq.), subject to
provisions of this Section 9.1 to the contrary. The language to be used in the
arbitral proceedings shall be English. The arbitrator will undertake to complete
the dispute resolution and issue his or her report within 30 days after he or
she is selected as the arbitrator (the “Arbitration Period”). The parties will
promptly submit to the arbitrator materials he or she requests, the parties will
promptly respond to questions asked by the arbitrator, and the party having the
authority will provide the arbitrator prompt access to the each party’s
accounting and other records as he or she may request, all so that the
arbitrator can issue his or her report on or before the end of the Arbitration
Period. The arbitrator will determine in his or her sole discretion what
discovery is permitted and what hearings are appropriate to permit each party to
present its position but consistent with reaching a prompt decision. The
arbitrator will undertake in good faith to issue a report (which will summarize
the reasons for the determination) by the end of the Arbitration Period.
d.Each party will pay 50% of the AAA’s (and if not included, the arbitrator's)
costs and expenses, but otherwise each party will pay its own legal fees and
cost and other expenses in the arbitration.
e.The decision and award of the arbitrator shall be final and binding on the
parties and may be entered in any court having jurisdiction.
SECTION 9.2  - GOVERNING LAW; FORUM.

27

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


The Company and this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Each party irrevocably and
unconditionally agrees that it will not commence any action, claim, litigation,
or proceeding of any kind whatsoever against any other party in any way arising
from or relating to this Agreement and all contemplated transactions, including,
but not limited to, contract, equity, tort, fraud, and statutory claims, in any
forum other than the courts of the State of Delaware. Each party irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
to bring any such action, claim, litigation, or proceeding of any kind
whatsoever only in the courts of the State of Delaware. Each party agrees that a
final judgment in any such action, claim, litigation, or proceeding is
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
SECTION 9.3  – COUNTERPARTS.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which, when taken together, shall constitute one
and the same final agreement, and the signature of any party to any counterpart
shall be deemed to be a signature to, and may be appended to, any other
counterpart. A signed copy of this Agreement delivered by facsimile, e-mail, or
other means of Electronic Transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement. Signatures
provided by Electronic Transmission shall be treated as originals and shall be
legally binding.
SECTION 9.4  - INVESTMENT REPRESENTATIONS.
(a) The undersigned Members understand: (i) that the Membership Interests
evidenced by this Agreement have not been registered under the Securities Act of
1933, as amended, or any state securities laws (the “Securities Acts”) because
the Company is issuing these Membership Interests in reliance upon the
exemptions from the registrations requirements of the Securities Acts providing
for issuance of securities not involving a public offering; (ii) that the
Company has relied upon the fact that the Membership Interests are to be held by
each Member for investment; and (iii) that exemption from registrations under
the Securities Acts would not be available if the Membership Interests were
acquired by a Member with a view to distribution.
(b) Each Member hereby confirms to the Company that such Member is acquiring the
Membership Interests for such own Member’s account, for investment and not with
a view to the resale or distribution thereof. Each Member agrees not to
Transfer, sell, or offer for sale (other than pursuant to a Transfer specified
in the first sentence of Section 6.1) any portion of the Membership Interests
unless there is an effective registration or other qualification relating
thereto under the Securities Acts, or unless the holder of Membership Interests
delivers to the Company an opinion of counsel, satisfactory to the Company, that
such registration or other qualification under such Securities Acts is not
required in connection with such Transfer, offer or sale. Each Member
understands that the Company is under no obligation to register the Membership
Interests or to assist such Member in complying with any exemptions from
28



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


registration under the Securities Acts if such Member should at a later date
wish to dispose of the Membership Interest.
SECTION 9.5  - AGREEMENT FOR FURTHER EXECUTION.
At any time or times upon the request of the Board, the Members agree to sign or
acknowledge the Certificate of Formation, this Agreement, and/or amendments
thereto or hereto, whenever such amendment or cancellation is required by law,
to sign or acknowledge similar certificates or affidavits or certificates of
fictitious firm name, trade name or the like (and any amendments or
cancellations thereof) required by the laws of the State of Delaware or any
other jurisdiction in which the Company does, or proposes to do, business, and
cause the filing of any of the same for record wherever such filing shall be
required by law. This Section 9.4 shall not prejudice or affect the rights of
Members to approve certain amendments to the Agreement pursuant to Article VII
hereof.
SECTION 9.6  - ENTIRE AGREEMENT.
This Agreement contains the entire understanding among the parties and
supersedes any prior understanding and agreements between them respecting the
within subject matter. There are no representations, agreements, arrangements or
understandings, oral or written, between or among the parties hereto relating to
the subject matter of this Agreement which are not fully expressed herein or in
the Certificate of Formation.
SECTION 9.7  – SEVERABILITY.
This Agreement is intended to be performed in accordance with, and only to the
extent permitted by, all applicable laws, ordinances, rules and regulations of
the jurisdictions in which the Company does business. If any provisions of this
Agreement or the application thereto to any person or circumstance shall, for
any reason and to any extent, be invalid or unenforceable the remainder of this
Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby, but rather shall be enforced to the
greatest extent permitted by law.
SECTION 9.8  – NOTICE.
All notices, consents, waivers, and other communications under this Agreement
must be: (i) in writing; and (ii) delivered by hand delivery, U.S. Mail
(certified or registered), Federal Express, UPS, Overnight, Airborne, or other
nationally recognized delivery service, or e-mail, facsimile or other means of
Electronic Transmission. Absent fraud or manifest error, a receipt signed by the
addressee or such addressee’s authorized representative, a certified or
registered mail receipt, a signed delivery service confirmation or a facsimile
or e-mail confirmation of transmission will constitute proof of delivery. The
actual receipt by the addressee of any notice will constitute delivery
notwithstanding the failure to have complied with any provisions of this Section
9.7.

29

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


A notice delivered by regular or certified U.S. Mail will be deemed to have been
received, delivered, and given on the third (3rd) Business Day after the
post-mark, if affixed by the U.S. Postal Service. Any other notice will be
deemed to have been received, delivered and given on the date and time of the
signed receipt or confirmation of delivery or transmission thereof, unless that
receipt or confirmation date and time is not a Business Day or is after 5:00
p.m. local time on a Business Day, in which case such notice will be deemed to
have been received, delivered and given on the next succeeding Business Day.
Notices to Members or to the Company shall be addressed as set forth in this
Agreement, or as set forth in any notice subsequently given in writing by the
addressee to the Company or the addressor:
To the Members: See Exhibit A
To the Company: CERTUS UNMANNED AERIAL SYSTEMS LLC
100 Commerce Drive
Loveland, Ohio 45140


SECTION 9.9  - CAPTION.
Any paragraph titles or captions contained in this Agreement are for convenience
only and shall not be deemed part of the context of this Agreement.
SECTION 9.10 - NUMBER AND GENDER.
All of the terms and words used in this Agreement regardless of the number and
gender in which they are used, shall be deemed and construed to include any
other number, singular or plural, and any other gender, masculine, feminine or
neuter, as the context or sense of this Agreement or any paragraph or clause
herein may require, the same as if such words had been fully and properly
written in such number and gender.
SECTION 9.11 - BINDING EFFECT.
The parties hereto hereby agree that the obligations entered into herein shall
be valid and binding upon their respective representatives, successors, and
assigns (where permitted).
SECTION 9.12 - INCORPORATION BY REFERENCE.
The recitals, introductory paragraph, and all Exhibits and other appendices to
this Agreement, including, without limitation, the Tax Appendix, are hereby
incorporated herein as if rewritten in their entirety.
SECTION 9.13- NO LIABILITY TO THIRD PARTIES.
No Member shall be liable as such for the liabilities of the Company. The
failure of the Company to observe any formalities or requirements relating to
the exercise of its powers or management of its business or affairs under this
Agreement or the Act shall not be grounds for imposing personal liability on the
Members for liabilities of the Company.

30



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


SECTION 9.14- RIGHTS OF CREDITORS AND THIRD PARTIES UNDER AGREEMENT.
This Agreement is entered into among the Company and the Members for the
exclusive benefit of the Company, its Members, and their successors and
assignees. The Agreement is expressly not intended for the benefit of any
creditor of the Company or any other person except as set forth in Section 9.15.
Except as set forth in Section 9.15 and only to the extent provided by
applicable statute, no creditor of the Company or third-party shall have any
rights under this Agreement or any agreement between the Company and any Member
with respect to any capital contribution or otherwise.
SECTION 9.15 - THIRD-PARTY BENEFICIARIES.
The Company and each Member hereby acknowledges and agrees, notwithstanding
anything in this Agreement to the contrary, that the Agent and the Lenders are
express third-party beneficiaries of Section 5.2(c), Section 6.2, Section 7.1
and Section 8.1.
SECTION 9.16- TERMINATION OF THE CREDIT AGREEMENT.
Upon (x) termination of the Credit Agreement and payment in full in cash of all
of the obligations thereunder and under any other Loan Documents (as defined in
the Credit Agreement) (other than such obligations that survive in accordance
with their terms) and (y) receipt by the Company of written notice from the
Agent certifying that the conditions in clause (x) above have been met, Section
5.2(c), Section 6.2, Section 7.1, Section 8.1 and Section 9.15 of this Agreement
(in each case solely limited to the extent such Sections specifically relate to
the Credit Agreement, the Agent or the Lenders) shall terminate and be of no
further force and effect (other than the provisions hereof that expressly
survive such termination) and the rights of the Agent and the Lenders hereunder
shall automatically terminate and the Agent shall cease to be a party hereto
without further delivery or performance of any act by any party.
[SIGNATURE PAGE FOLLOWS]




31

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, each
effective as of the Effective Date.
MEMBERS:
WORKHORSE GROUP INC.
By:  /s/ Duane A. Hughes   
Name:  Duane A. Hughes    
Title:  Chief Executive Officer  


MOOG INC.
By:  /s/ Mark Graczyk   
Name:  Mark Graczyk    
Title:  Group VP-Finance, Admin   








[SIGNATURE PAGE TO OPERATING AGREEMENT]

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


Solely for purposes of Section 5.2(c), Section 6.2,
Section 7.1, Section 8.1 and Section 9.15:


WILMINGTON TRUST, NATIONAL ASSOCIATION
as the Agent


By: /s/ Jessica A. Jankiewicz
Name: Jessica A. JankiewiczTitle: Banking Officer





[SIGNATURE PAGE TO OPERATING AGREEMENT]

--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


EXHIBIT A
Members, Capital Contributions, and Capitalization

Member Name and AddressCash Capital ContributionNon-Cash Capital
ContributionUnitsPercentage Interest
WORKHORSE GROUP INC.
ATTN: Chief Financial Officer
100 Commerce Drive
Loveland, Ohio 45140
$50,000  Workhorse IP50,00050%  
MOOG INC.
ATTN: Group President - Aircraft
Seneca & Jamison, Plant 1
East Aurora, NY 14052
$50,000  Moog IP50,00050%  TOTALS$100,000  -100,000100%  








--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


EXHIBIT B


Moog IP
Schedule B – Moog IP
Moog IP is in the form of know-how and capabilities available to the Company
through members of the Moog Development team as follows



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


Know How for Software to be implemented in UAS Ground Stations
Flight Planning with Geo-Fencing
Flight Planning with Known Terrain Avoidance
Remote Pilot
Flight Data Logging, Processing, and Data Analytics on data from Vehicle
Know How for Software and Hardware to be Implemented in Unmanned Air or Ground
Vehicles
Real Time Weather Updates to Operator
Precision RTK GPS
Local - Collision Avoidance using Sensor Fusion (e.g. ADS-B + Radar)
Flight Data Logging on Vehicle with Parsed Communications to Ground Station
Flight Data Logging real time to Ground Station and Live Video Streaming
Integrated high integrity motion control and perception systems to allow more
autonomous operations
Integrated Air and Ground Autonomous vehicle operations
Engineering Tools and Know-How for Unmanned Aerial Systems
Real Time Multi-Rotor Flight Models
Tools and processes associated with generating the artifacts required for
commercial and/or government certification authorities including:
Tools and processes to develop the safety related certification artifacts IAW
SAE ARP 4761, including items such as the Failure Hazard Analysis (FHA) and
Failure Modes and Effects Analysis (FMEA), etc.
Tools and processes to enable system development of complex or highlyintegrated
aircraft systems IAW SAE ARP 4754
Tools and processes supporting the hardware and software development life cycles
(for example DO-254 and DO-178)
Manufacturing Capability and Know-How
A Global Supply Chain and Global Internal Manufacturing capability certified to
AS9100 Quality Standards with mature production systems capable of delivering
high quality, high performance motion control products, including mechanical and
electronic hardware with highly integrated software at production volumes


2



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


EXHIBIT C


Workhorse IP





--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772



SoftwareAres iOS/Android App
Customer address verification
Drop off location management
Real-time package tracking and live video stream
Customer address tied to GPS Coordinates (White List)
Ares Server Code
No-Fly Zone Avoidance
Realtime Weather Updates
Collision Avoidance using ADS-B
Truck/UAS Optimized Route Planning
Remote Pilot
Flight Data Logging
Ares Drone Code
4G communication w/ Telemetry Backup
Precision RTK GPS
Ares Truck Code
Precision Landing w/ IR-Lock
Truck Roof Automation and Feedback
Precision RTK GPS
Ares SimulatorCustom Flight SoftwareHardwareHigh Endurance Quad DesignLegacy UAS
Designs (Quad, Hex, Octo)Winch delivery system from UASDocumentsElectrical
Design LayoutService ManualFlight ManualAres ManualMaintenance LogMaintenance
Program - AircraftMaintenance Program - Truck Docking StationMaintenance Program
- Ground StationUAS Truck Based Launch/Recovery PatentHorseFly name and marks




4



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


EXHIBIT D


License Agreement Terms


To Be Agreed Upon within 30 days of Signature.









--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


TAX APPENDIX TO OPERATING AGREEMENT
ALLOCATION OF PROFITS AND LOSSES
SECTION 1 - DEFINITIONS.
Pursuant to Regulations Section 301.7701-3, the Company shall be treated as a
partnership for federal income tax purposes, and the tax treatment of the
Company shall be governed by Subchapter K of the Internal Revenue Code. Certain
definitions contained in this Tax Appendix refer to sections of the Code or
Regulations involving partnerships, and some of the definitions contained herein
substitute the words “Member” for “Partner”, “Company” for “Partnership”, and
“Membership Interest” for “Partnership Interest”. However, the intention is to
utilize the concepts and requirements of the Code and Regulations involving
partnerships, and the definitions contained herein should be read consistently
with each provision of the Code and Regulations. For purposes of this Tax
Appendix and this Agreement, the terms and phrases listed below shall be defined
as follows:
(a)“Book Value” means the value of Company property maintained on the Company’s
books for purposes of determining the Members’ Capital Accounts. With respect to
any asset of the Company, such asset’s adjusted basis for federal income tax
purposes shall be its Book Value, except as follows:
(i) The initial Book Value of any asset contributed by a Member to the Company
shall be the gross fair market value of such asset.
(ii) The Book Value of all Company assets shall be adjusted to equal their
respective gross fair market values, as determined by the Board in accordance
with Code Section 7701(g), as of the following times: (a) the acquisition of an
additional interest in the Company by any new or existing Member in exchange for
more than a de minimis Capital Contribution; (b) the distribution by the Company
to a retiring or continuing Member as consideration for an Interest in the
Company of more than a de minimis amount of money or other Company property;
(c) as of the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and (d) unless otherwise expressly agreed upon,
the acquisition of an additional Interest in the Company (other than a de
minimis Interest) in exchange for the provision of services to or on behalf of
the Company by a new or existing Member.
(iii) The Book Value of any Company asset that is distributed to a Member shall
be its gross fair market value as described in Section 8.3 of the Agreement.
(iv) The Book Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that
II-1



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


such adjustments are taken into account in determining Capital Accounts pursuant
to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Book Values
shall not be adjusted pursuant to this clause (iv) to the extent that an
adjustment pursuant to the foregoing clause (ii) is made in connection with a
transaction that would otherwise result in an adjustment pursuant to this clause
(iv).
(v) As otherwise provided in Regulations Section 1.704-1(b)(2)(iv).
If the Book Value of an asset has been determined or adjusted pursuant to
clauses (i)-(v) above of this Section 1(a), such Book Value shall thereafter be
adjusted for the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.
(b)“Company Minimum Gain” shall be defined as set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d)(1). Each Member’s share of the Company’s Minimum
Gain shall be defined as set forth in Regulations Section 1.704-2(g).
(c)“Depreciation” means, for each taxable year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction, as computed
for federal income tax purposes, allowable with respect to an asset of the
Company for such year or other period, except that if the Book Value of a
Company asset differs from its adjusted basis for federal income tax purposes at
the beginning of such year or other period, Depreciation shall be an amount
which bears the same ratio to such beginning Book Value as the federal income
tax depreciation, amortization or other cost recovery deduction for such year or
other period bears to such beginning adjusted tax basis; provided, however, that
if such beginning adjusted tax basis is zero, such amount shall be determined
with reference to such Book Value using any reasonable method determined by the
Board.
(d)“Excess Capital Account Deficit” means, with respect to a Member, the deficit
balance, if any, in such Member’s Capital Account as of the end of the relevant
taxable year, after giving effect to the following adjustments:
(i) Increase such Capital Account by any amounts which such Member is obligated
by this Agreement to restore to the Company, or is deemed obligated to restore
to the Company pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and
(ii) Decrease such Capital Account by the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5), and (6), and for this purpose, the Board
shall make the determination of the items described in such Sections of the
Regulations.
Any loans to the Company for which a Member has or is deemed to have the
economic risk of loss under the Regulations shall constitute an obligation to
restore to the Company.
2



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(e)“Member Minimum Gain” means a Member’s share of minimum gain attributable to
a Member Nonrecourse Debt within the meaning of Regulations Section
1.704-2(i)(4) and (5) (pertaining to partnerships).
(f)“Member Nonrecourse Debt” means any Nonrecourse Debt of the Company for which
a Member bears the economic risk of loss within the meaning of Regulations
Section 1.704-2(b)(4) (pertaining to partnerships).
(g)“Member Nonrecourse Deduction” means any item of Company Loss, deduction, or
expenditure that is attributable to a Member Nonrecourse Debt within the meaning
of Regulations Section 1.704-2(i)(2) (pertaining to partnerships).
(h)“Nonrecourse Deductions” shall be defined as set forth in Regulations Section
1.704-2(b) and (c) (pertaining to partnerships).
(i)“Nonrecourse Liability” or “Nonrecourse Debt” or “Nonrecourse Loan” shall
have the meanings defined in Regulations Section 1.704-2(b)(3) (pertaining to
partnerships).
(j)“Profits” and “Losses” means for each taxable year or other period an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(i) any income of the Company that is exempt from federal income tax shall be
added to such taxable income or loss;
(ii) any expenditures of the Company not deductible in computing its taxable
income and not properly chargeable to capital account (as described in and
within the meaning of Code Section 705(a)(2)(B)) or treated as Code
Section 705(a)(2)(B) expenditures pursuant to Regulations Section
1.704-1(b)(2)(iv)(i) shall be subtracted from such taxable income or loss;
(iii) if Company property is reflected on the Company’s books at other than its
adjusted tax basis, then in lieu of depreciation, amortization and other cost
recovery deductions taken into account for federal income tax purposes, there
shall be taken into account Depreciation for such year or other period, computed
in accordance with the Regulations issued pursuant to Code Section 704(b);
(iv) any items that are specially allocated to a Member pursuant to this Tax
Appendix shall not be taken into account in determining Profits and Losses;
(v) for purposes of determining Profit or Loss upon the sale or other
disposition of Company property, then in accordance with the Regulations under
Code Section 704(b), the value of an asset properly reflected on the Company’s
books at the time of sale or other disposition shall be substituted for the
property’s adjusted tax basis if





--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


at the time of sale or disposition there is a variance in such value and
adjusted tax basis; and
(vi) In the event the Book Value of any Company asset is adjusted pursuant to
clause (ii) or clause (iii) of the definition of Book Value, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profits or Losses, if such gain or loss has
not already been taken into account under another provision of the Agreement.
Except as may be otherwise provided in this Agreement, all items that are
components of Profits and Losses shall be divided among the Members in the same
ratio as they share Profits and Losses.
(k)“Regulations” means the Income Tax Regulations issued by the United States
Treasury Department, as the same may be amended from time to time.
SECTION 2 - ALLOCATION OF PROFITS AND LOSSES.
Profits and Losses of the Company shall be allocated in accordance with Section
2.1 and Section 2.2 of this Tax Appendix.
SECTION 2.1 - PROFITS AND LOSSES.
After accounting for the special allocations of Section 2.2, Profits and Losses
shall be allocated among the Members as follows:
(a)Profits. Profits shall be allocated in the following order and priority:
(i) First, Profits shall be allocated one hundred percent (100%) to the Members
until the aggregate Profits allocated to the Members pursuant to this Section
2.1(a)(i) for such taxable year and all previous taxable years is equal to and
offsets the aggregate Losses allocated to the Members pursuant to Section
2.1(b)(iv) hereof for all previous taxable years (and allocated among the
Members pro rata in proportion to their shares of Losses being offset).
(ii) Second, to the extent that Losses have been allocated pursuant to Section
2.1(b)(iii) and/or Section 2.1(b)(ii): (A) Profits shall be allocated among the
Members to offset the Losses allocated pursuant to Section 2.1(b)(iii) until the
cumulative Profits allocated pursuant to this Clause (A) equal cumulative Losses
allocated pursuant to Section 2.1(b)(iii) for all periods (and allocated among
the Members pro rata in proportion to their shares of Losses being offset); and
then (B) Profits shall be allocated pursuant to this Section 2.1(a)(ii) to
offset Losses allocated pursuant to Section 2.1(b)(ii), until the cumulative
Profits allocated pursuant to this Clause (B) equal cumulative Losses allocated
pursuant to Section 2.1(b)(ii) for all periods (and allocated among the Members
pro rata in proportion to their shares of Losses being offset).

4



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(iii) The balance, if any, shall be allocated to the Members pro rata in
proportion to their respective Percentage Interests.
(b)Losses. Losses shall be allocated in the following order and priority:
(i) First, to the extent Profits have been allocated pursuant to
Section 2.1(a)(iii) for any prior taxable year (but subject to the limitation
described in Section 2.1(b)(ii) below), Losses shall be allocated first to
offset any Profits allocated pursuant to Section 2.1(a)(iii), until the
cumulative Losses allocated pursuant hereto equal cumulative Profits allocated
pursuant to Section 2.1(a)(iii) (and allocated among the Members pro rata in
proportion to their shares of Profits being offset).
(ii) Second, Losses shall be allocated among the Members pro rata in proportion
to their respective Percentage Interests; provided, however, that no Losses (or
items thereof) shall be allocated to a Member under any provision of this
Agreement to the extent that such allocation would result in or cause a further
increase in such Member’s Excess Capital Account Deficit (defined in this Tax
Appendix) as of the end of the taxable year. In such event, such Losses (or
portion thereof) shall be allocated among the Members pursuant to Sections
2.1(b)(iii) and (iv).
(iii) Third, the Losses which are unable to be allocated to a Member under
Sections 2.1(b)(i) or (ii) shall be allocated among the other Members (pro rata
in proportion to their respective Percentage Interests), except to the extent
prohibited by Section 2.1(b)(ii).
(iv) The balance, if any, shall be allocated one hundred percent (100%) to the
Members, pro rata in proportion to their respective Percentage Interests.
SECTION 2.2 - SPECIAL ALLOCATIONS.
The following special allocations shall be made in the following order:
(a)Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
fiscal year or other period shall be specially allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1).
(b)Nonrecourse Deductions. Nonrecourse Deductions for any taxable year or other
period shall be specially allocated among the Members pro rata in proportion to
their ratio for sharing Profits or Losses for the taxable year. The “excess
nonrecourse liabilities” (as defined in Regulations Section 1.752-3(a)) shall be
allocated to the Members pro rata in proportion to their respective Percentage
Interests.





--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(c)Minimum Gain Chargeback. Notwithstanding any other provision of this
Agreement, or of this Section 2, if there is a net decrease in Company Minimum
Gain during any Company taxable year, each Member shall be allocated items of
Company income and gain for that year (and, if necessary, subsequent years)
equal to that Member’s share of the net decrease in Company Minimum Gain, as
determined pursuant to Regulations Section 1.704-2(g)(2). Notwithstanding the
foregoing, if the minimum gain chargeback would cause a distortion of the
economic agreement of the Members as set forth in Article III of the Agreement,
and it is not expected that the Company will have sufficient other income to
correct the distortion, the Board shall be authorized to request the Internal
Revenue Service for a waiver of the minimum gain chargeback requirement, as
provided in Regulations Section 1.704-2(f)(4). This Section 2.2(c) is intended
to comply with the minimum gain chargeback requirement in Regulations Section
1.704-2(f) and (g) and shall be interpreted consistently therewith. To the
extent permitted by such Section of the Regulations and for purposes of this
Section 2.2(c) only, each Member’s Excess Capital Account Deficit shall be
determined prior to any other allocations pursuant to this Section 2.2 with
respect to such taxable year and without regard to any net decrease in Member
Minimum Gain during such taxable year.
(d)Member Minimum Gain Chargeback. Notwithstanding any other provision of this
Agreement, or of this Section 2.2 except Section 2.2(c), if there is a net
decrease in Member Minimum Gain attributable to a Member Nonrecourse Debt during
any Company taxable year, each Person who has a share of the Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to that Member’s share of the net decrease in Member Minimum Gain. The
items to be so allocated shall be determined in accordance with Regulations
Section 1.704-2(i)(4) and (f)(5). This Section 2.2(d) is intended to comply with
the Member Minimum Gain chargeback requirement in such Section of the
Regulations and shall be interpreted consistently therewith. Solely for purposes
of this Section 2.2(d), each Member’s Excess Capital Account Deficit shall be
determined prior to any other allocations pursuant to this Section 2.2 with
respect to such taxable year, other than allocations pursuant to Section 2.2(c)
hereof.
(e)Qualified Income Offset. If any Member unexpectedly receives any adjustments,
allocations, or distributions described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate, to the extent required by the
Regulations, the Excess Capital Account Deficits created by such adjustments,
allocations, or distributions as quickly as possible, provided that an
allocation pursuant to this Section 2.2(e) shall be made only if and to the
extent that a Member would have an Excess Capital Account Deficit after all
other allocations provided for in Sections 2.1(a) and (b) of this Tax Appendix
have been tentatively made as if this Section 2.2(e) were not in this Tax
Appendix.
6



--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


(f)Gross Income Allocation. If any Member has a deficit Capital Account at the
end of any Company taxable year which is in excess of the sum of: (i) the amount
such Member is obligated to restore pursuant to any provision of this Agreement;
and (ii) the amount such Member is deemed to be obligated to restore pursuant to
the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), each such Member shall be specially allocated items of Company
income and gain in the amount of such excess as quickly as possible, provided
that an allocation pursuant to this Section 2.2(f) shall be made only if and to
the extent that such Member would have a deficit Capital Account in excess of
such sum after all other allocations provided for in this Section 2.2 have been
made as if this Section 2.2(f) and Section 2.2(e) hereof were not in this Tax
Appendix.
(g)Code Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to the Regulations to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
pursuant to such Section of the Regulations.
SECTION 3 - CURATIVE ALLOCATIONS.
The allocations set forth in Section 2.2 of this Tax Appendix (the “Regulatory
Allocations”) are intended to comply with certain requirements of the
Regulations. It is the intent of the Members that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Company income, gain, loss, or
deduction pursuant to this Section 3. Therefore, notwithstanding Section 2 of
this Tax Appendix, (other than the Regulatory Allocations), the Board shall make
such offsetting special allocations in whatever manner it determines appropriate
so that, after such offsetting allocations are made, each Member’s Capital
Account balance is, to the extent possible, equal to the Capital Account balance
such Member would have had if the Regulatory Allocations were not part of the
Agreement and all Company items were allocated pursuant to Section 2.1 of this
Tax Appendix. In exercising their discretion under this Section 3, the Board
shall take into account future Regulatory Allocations under Section 2.
SECTION 4 - SPECIAL RULES.
(a)Restatement of Book Value. In accordance with Regulation Section
1.704-1(b)(2)(iv)(f), the Board may, upon the occurrence of the events specified
in such Section of the Regulations, revalue the Company’s property and assets
(including intangible assets such as goodwill) as well as the Members’ Capital
Accounts.
(b)Prorations. For purposes of determining the Profits, Losses, or any other
items allocable to any period, Profits, Losses and any such other items shall be
determined on a daily, monthly, interim closing of the books, or other basis, as
determined by the Board using any permissible method under Code Section 706 and
the Regulations thereunder.
(c)Allocations Among Classes. Except as otherwise provided in this Agreement,
all Profits and Losses allocated to the Members as a group, or among a class of
Members as a group, shall be allocated among them in proportion to their
respective units for such group or class.






--------------------------------------------------------------------------------

This document does not contain Technical Data or Technology as defined in the
ITAR Part 120.10 or EAR Part 772


SECTION 5 - TAX ALLOCATIONS: CODE SECTION 704(C).
(a)In General. In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Book Value (computed in accordance with Section 1(a) of this Tax
Appendix).
(b)Revaluation. If the Book Value of any Company asset is adjusted pursuant to
Section 1(a) and Section 4(a) of this Tax Appendix, subsequent allocations of
income, gain, loss, and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Book Value in the same manner as under Code Section 704(c) and
the Regulations thereunder.
(c)Elections. Any elections or other decisions relating to allocations pursuant
to Code Section 704(c) shall be made by the Board in its sole and absolute
discretion provided such elections and decisions conform to the Regulations.
Allocations pursuant to this Section 5 are solely for purposes of federal,
state, and local taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of Profits, Losses, other
items, or distributions pursuant to any provision of this Agreement.
SECTION 6 - TAX ELECTION.
In the event of a transfer of all or part of an Interest of a Member, or upon
the distribution of cash or other property to a Member, the Company may, but
shall not be obligated to, elect pursuant to Section 754 of the Internal Revenue
Code to adjust the basis of the Company’s assets. The determination to make such
election shall be within the absolute discretion of the Board, and the Board
may, in its discretion, require one or more Persons likely to benefit from such
election to pay the additional accounting and other expenses associated with
making such election.




8

